Citation Nr: 1128902	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1977, for which he received an honorable discharge.  He also served from February 1977 to March 1979, for which he received an other than honorable discharge.  

Because the Veteran received an other than honorable discharge for his second period of active service, only the first period of service may be considered for eligibility for VA benefits.  See 38 C.F.R. § 3.12(d)(4).  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his January 2008 substantive appeal, the Veteran indicated that he wanted a hearing at his local RO, without identifying whether he wished to have a hearing before a Decision Review Office (DRO) or a Veterans Law Judge (VLJ).  Nevertheless, the Veteran was scheduled for a DRO hearing in April 2008 and notice of the hearing was sent to his address of record; however, the Veteran did not appear for the scheduled hearing.  

The Veteran has not provided good cause as to why a new hearing should be scheduled or provided any statement which indicates that he wants a Board hearing.  The Board, then, finds that all due process has been given the Veteran with respect to his right to a hearing before VA.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam War and is not presumed to have been exposed to herbicides.

2.  The Veteran's service personnel records do not establish that the Veteran served at a location outside of Vietnam where herbicides were used.

3.  The preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is due to any incident or event in active military service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred as a result of service, to include as due to exposure to herbicides during military service or as a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  He has asserted that herbicides were used at Fort Gordon, GA, and that, because he served at Fort Gordon, he believes his current diagnosis of diabetes mellitus is related to the herbicides used there.  

The law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A.  § 1116(f).

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which arose out of the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In this context, the Board notes that the Department of Defense (DoD) has provided VA with information concerning the operational use, testing, and disposal of Agent Orange of other herbicides outside of Vietnam.  See DoD Herbicides Outside of Vietnam.  However, exposure to herbicides at those locations must be verified as a presumption of exposure has not been established by VA.  

The law also provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2010).  

In this case, review of the record reveals the Veteran was diagnosed with diabetes mellitus in June 2004.  See July 2004 VA outpatient treatment record.  However, the evidence does not show, nor does the Veteran allege, that he served in the Republic of Vietnam during his first period of active service.  Therefore, he is not presumed to have been exposed to herbicides during service and service connection for diabetes mellitus may not be established based upon herbicide exposure.  See 38 U.S.C.A.  § 1116; 38 C.F.R. § 3.307(a)(6).

In addition, the evidence does not show that the Veteran manifested symptoms of or was diagnosed with diabetes mellitus within his first post-service year.  Therefore, presumptive service connection for diabetes mellitus as a chronic disease is not warranted in this case.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2010).  

As noted, the Veteran has asserted that he believes his current diagnosis of diabetes mellitus is related to the use of herbicides at Fort Gordon, GA.  In this regard, the Department of Defense has compiled a list of locations where herbicides were used outside of Vietnam, including at Fort Gordon, GA, in July 1967 and in other locations in Georgia in 1964 and 1968.  The Veteran has asserted that, although he served at Fort Gordon after herbicides were used there, it is possible that he developed diabetes as a result of the use of herbicides previously used at that location, given that it is known that Vietnamese people are still suffering from the affects of the use of herbicides 35 years after herbicides were used in Vietnam.  See January 2008 VA Form 9.  

The Veteran's service personnel records (SPRs) reflect that he served at Fort Gordon, GA, during his first period of service beginning in July 1974, with the "D Co., 10th Bn, 2nd Bde."  

While the SPRs corroborate the Veteran's report of serving at Fort Gordon during his first period of service, the Board again notes that, in order to establish service connection based upon herbicide exposure at a location outside of Vietnam, exposure to herbicides must be verified.  However, the evidence does not show, nor does the Veteran allege, that he was actually exposed to herbicides during his first period of active service.  Indeed, while the Veteran served at Fort Gordon, GA, during his first period of service, his service occurred approximately 8 years after herbicides were used at that location, and there is no competent lay or medical evidence of record that shows the Veteran was, otherwise, exposed to herbicides during his first period of active service, which is required to establish service connection.  The facts of this case only provide highly probative evidence against this claim, clearly indicating no connection between the Veteran and herbicide exposure.  

Despite the knowledge of the residual effects caused by herbicide exposure, there is no valid basis (either in the law or in the evidence of record) to support a finding that service at a location many years after herbicides were used on a limited basis is likely (or at least as likely as not) to result in a disability manifested several years thereafter.  In fact, the Veteran has not submitted any competent medical evidence substantiated by sound scientific and medical evidence which suggests that his diabetes mellitus is associated with herbicide exposure, to include any potential exposure incurred as a location where herbicides were previously used.

The Board has considered the Veteran's lay assertions of a nexus between his diabetes mellitus and his service at a location where herbicides were used; however, diabetes mellitus is not a condition that is generally capable of lay observation and, thus, the determination as to the presence and etiology of that condition is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between diabetes mellitus and service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his diabetes mellitus and service.  As such, the Veteran's statements regarding a nexus between his diabetes mellitus and service are not considered competent or probative evidence favorable to his claim.  

In this context, the Board also notes that there is no medical evidence of record that otherwise relates the Veteran's diabetes mellitus to his military service.  Indeed, the service treatment records do not contain any complaints, treatment, or findings related to diabetes mellitus, and the post-service treatment records, which document the treatment the Veteran has received for diabetes mellitus, do not contain any medical evidence, opinion, or indication that his diabetes was incurred during service or is otherwise related thereto.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's current diagnosis of diabetes mellitus is related to his first period of active service, as there is no lay or medical evidence that relates his diagnosis to service, to include the use of herbicides at Fort Gordon 8 years prior to his active service.  Because the preponderance of the evidence is against the claim, the Veteran's claim is denied and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment and personnel records, in addition to VA outpatient treatment records dated from 2004 to 2007.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Board notes that the Veteran was not afforded a VA examination in conjunction with this claim.  However, the Board finds a VA examination and opinion need not be obtained in this case because, while there is evidence of a current diagnosis, there is no competent evidence that establishes an in-service event to which the current diagnosis may be related.  In this regard, the Board finds that the Veteran report of service at Fort Gordon, GA, does not constitute competent evidence of an in-service event to which his current diagnosis may be reasonably attributed.  There is significant factual evidence against the claim of exposure.  In addition, there is no competent evidence of record which indicates that the Veteran's diabetes may be associated with an in-service event, such as credible lay evidence of continuity of symptomatology following service or a medical opinion suggesting a nexus between his diabetes and service.  Therefore, a remand to obtain a VA examination and opinion is not warranted in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure, is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


